IRNEU      GENE
                    7lrExAs

PRICE   DANIEL
ATTORNEY GENERAL

                   Hamh 29, 199.
fin, will R, Wilson, JP,, pegs 2 QV-796)


discussed at length in the case of Commonwealthof Penu-
sslvania v..Dunkle, 355 Ps, 493, 50 A,/2d) 496, 169 A.
L, R 1277, and cases cited therein, The question in
the L&nkle case w&s whether the Court had jurisdiction
to determine whether 8 person claiming the office of
Chairman of a County Committee of a political party had
been legally elected to that offlee under the rules of.
the party, It was held in that case'that since a Coun-
ty Chal~man is not a public oiffee~,    the Court did not
have jurisdictionfn qpnowaz~anto     proceedfngs to try tl-
tle to the politloal office. In arriving at the conclu-
sion that the Chairman of a County Committee of a polit-
ical party was not a public offices, the Court stated:
                    Henneck v. Pennock, 305 Pa 288,
      157 A 6;3; 614. In that case it was said
      that they 'have no municipal duties to per-
      form, receive no compensationfrom the muni-
      cipality, and the commfttee in which they may
      have memberstip is not a e~edape     Of the gov-
      ePnment,  but solely pertsfns to sn essentlal-
      lg politlcal partg.P To this we might add
      thst, so far as the county chairman of a po-
      1ftloaP party is eonoerned,he does not take
      the offPcis1 oath prescribed for all county
      off'icem by A~ticls 7a Seatim 1, of the Con-
      stitution, PS, The only logleal htepplreta-
      tfon of the reasoning of the Supreme Court is
      thstn8 CWW~Y   ~~IPW    is not  8 pbii0   orff-
      cer.
            In the case of Wall v 6urrie, 147 Tex, -o
213 S, W.(2d) 816 (Or3tobeme               Texas Supreme
Court followed the holdfng in the Pennsylvaniacase and
held that a polltioal party's afffcers, such as members
of executivftaommittoes,ape not '"publicOP government-
al officers    even when providiedfor by statutory law.
We quote the followings
             "Respondentcontends also that the Ohsir-
      man of a Republican am&g sxeautfve commlttee
      is a publfo off~oislo end as such qis entitled
      to judfoial process to protest him in the ti-
      tle to anI possession of Ms offfoe.' This
      contention fs mot sustc&nedby the authorities.
      It is vell establishedin this state, as well
      as in a maQopit;g of the other statea, that of-
      ficers   of a poIi~tl:&l
                             p~&g, suah as members
    eon. Will R. Wilson, Jr., page 3 (V-796)


        Of a paPty eXeCUtiv8 COtitte8,  ~6 net pub-
        lic 01"govePnmenta1officers, eve+ when ppo-
        vlded for by statutory law, O D o
              Ib anawe~ to your first question, therefopr,
    It 18 our opinion that the Commissionsra'Court of Dal-
    las County does not have any duty to furnish offloe
    Space to the Dallas County Democratla Exeoutive Commit-
    too.
              In Tamant County v. Rattlkln Title Co,, 199
    S. W.(2d) 269, it was held that the CommlsaionerstCourt
    of Tarrant County did not have authority to lease OP
    rent offloe space in the County Clerk's offloe to an lb -
    atract cozitpany.We quote the iollowingr
              "Appellantrelies principallyupon the
        cam of Dodson v. MarShall, Tex. Clv. App.,
        118 S.W. 26 621p mlt dlsmls8ed, for author-
        ltj to aharge the appellee rent for Space in
        the court house. Thie case In substance
        holds In popt that the Commlsaion6~s'Court
        had discpetlonarrf power to permit a cold
        drink stand to be operatad in an ua-used al-
        cove In the rotunda of the court hoarr for 8
        stipulatedpental, whem the opemtlon of tlw
        Stand did not interferewith the propor ~8.
        of the court b.ouSe,and would rffepd oemvel~-
        lences to these traasrctlngbusiniws th@mlr.
        The appellcmt?sargument in the aaSe at bar
        i.sthat If the Colrissi~no~sqCourt is au-
        thorized to exact a chmgb rprm tha OpePrtor
        bf a cold dplnk stand within the rotund8 et
        the court house, that eald Coup% also has au-
        thwlty ta make a ahargo for effice space
        Used by abstpaotops whop. the abatraeter ha6
        a closk,typewrltez=B amd otllce equipment,pro-
        cludlng the UIIOof suoh space by othePSo or
        the general publlo, and whepe sald aouz'tfur-
        nishes elsctricltr,watelopheat, janlt;rtind
        elevater eewlco to said abstractor.
        such a right exiets beoause It Is a spaclal
        se~vlce not fumlrhed by the County to the
        general public in connectlo&with the right
        of the genepal public to inspect the re;gde
        and obtain &opieS thereof if desired.
        dlf'ferencewe find between the Godson case




.
Hon.    Will   R.   Wilson, page & (V-796)


        and the one under dlscplsslonIs that the cold
        drink stand was erected in the coUpt house
        for that specific purpose and was not located
        In that pmt of the court house dsslgnated
        for the use of county offfees, To allow the
        CommlSslonemq CoUpt to leaee OF rent office
        space to private entePpPleewhloh was orlg-
        lnallg erected fop the use of public office,
        would be placing the CommlsslonePsQCoUpt and
        private enteppplse in the pelatlolpof land-
        lord end tenant, and In a sense'wouldbe ap-
        plying public property fop pplvata use, which
        Is against the laws of out State,
               In Attorney Genemlas Opinion No, O-7011 It
was held:
              "Followingthe ~easonlng In the f'opego-
         ing opinion by Honorable~B,F, Loone and the
         case of Dodson v. Marshall, 118 Sew,r26) 621,
         writ dismissed, we held in Opfgloa No, o-178
         that the Commlsslone~sp COUP% was without au-
         thority to PS~% OP lease offices In the court-
         house*
              "In view of the foregoing It Is oup opln-
         Ion that the county-dfs%ria%clerk aaaslotle-
         gally opemte ths abstzaot p&m% in her office
         OP at any o%he~ plaae in %.hecourthouse.
              "We how of no au%ho~l%ty fog the Commis-
         slonemD COUP% to expend iooun%gfurndsfop of-
         flee equipment and supplias to be used HOP
         purposei o%ltaep
                        %hm Ocoamtg pmposes.""
               We qaa%e the fo11owfng t~om 34 Tex. Jupo 3%
              "Thereforefn the absence of S0m8 p~ohi-
         bltlon In %he o~ganlc lawO%he Legislaturemar
         designate and set apa~$ public buildings OP
         roomsnthePelnfop such purposes as ft pleases.
         0 0 D
              In the exerelse or %he above mentioned legle-
lative     powep, the Legdalatum has paovlded Qn Article
2370,     V. Co So, the fellowl~~
..   -




                             pnge 5 (V-796)
         Ran. Will R, Wi‘l.son,


                 .
                      "Section 1, The Commiasiono~s’ CoUpt of
                 any county may, when nece~sz~y, provide bulld-
                              OP apartments at the county seat,
                 $!%   than the court house, fop holding the
                       roomb
                 sessfons of the county cou&s, distplot  oouFt6
                 end for carrying on suoh other pub110 bwiDo88
                 as may be authorizedby the Commlasion~sq




                   Therefore, It Is OLITopinion that It ia wlth-
         in the sound discretion of the Commlsslone~s~Court
         whether It will lease OF rent any part of at17 publle
         building, except offices In the court houao, to persons
         other tharpublic of'ficerao In the exepcise of thls~
         discretion,however, It cannot Pent kn~ portion OS suoh
         buildlnge to pplvate entePpz46.when such rpaae Is not-
         essy r0P public uze,


                      A County does not have any duty to fur-
                 nish office space to a political paPtyns
                 county executive committee, and cannot rent
                 OF lease offlee space In the coPrcthouse to
                 such committee. The County doe5 have author-
                 ity to rent office spaoe ln other publlo
                 buildings to the co~~&ttee when such space
                 1s not neoessery fop public use0 &to 2370,
                 Vb c, se
                                             YQUPS VePy tZulJO
                                         ATTMRRIZYG-      OF TEXAS




         JRtbh